             Case 2:14-cr-00045-MCE Document 69 Filed 11/12/19 Page 1 of 1

 1 MCGREGOR W. SCOTT
   United States Attorney
 2 BRIAN A. FOGERTY
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8                             IN THE UNITED STATES DISTRICT COURT

 9                                  EASTERN DISTRICT OF CALIFORNIA

10
     UNITED STATES OF AMERICA,                        CASE NO. 2:14-CR-45-MCE
11
                                Plaintiff,            STATEMENT OF NON-OPPOSITION
12
                          v.                          DATE: November 14, 2019
13                                                    TIME: 10:00 a.m.
     DAVID M. LEWIS,                                  COURT: Hon. Morrison C. England, Jr.
14
                                Defendant.
15

16

17         Based on the assigned probation officer’s support for the early termination of defendant David

18 M. Lewis’ term of supervised release, the government does not oppose Lewis’ motion for early

19 termination of supervised release. ECF No. 67.

20   Dated: November 12, 2019                              MCGREGOR W. SCOTT
                                                           United States Attorney
21

22                                                  By: /s/ BRIAN A. FOGERTY
                                                        BRIAN A. FOGERTY
23                                                      Assistant United States Attorney

24

25

26

27

28


      STATEMENT OF NON-OPPOSITION                      1
